


117 S2592 IS: Correctional Facility Disaster Preparedness Act of 2021
U.S. Senate
2021-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 2592
IN THE SENATE OF THE UNITED STATES

August 3, 2021
Ms. Duckworth (for herself and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on the Judiciary

A BILL
To require the Bureau of Prisons to submit to Congress an annual summary report of disaster damage, and for other purposes.


1.Short titleThis Act may be cited as the Correctional Facility Disaster Preparedness Act of 2021. 2.DefinitionsIn this Act, the term major disaster means—
(1)a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170); or (2)any natural disaster or extreme weather or public health emergency event that—
(A)would activate the use of any Bureau of Prisons 18 contingency plans; and (B)the Bureau of Prisons determines is a major disaster.
3.Bureau of prisons annual summary report of disaster damage
(a)In generalThe Bureau of Prisons shall submit to the Committee on Appropriations, the Committee on the Judiciary, and the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Appropriations, the Committee on the Judiciary, and the Committee on Homeland Security of the House of Representatives an annual summary report of disaster damage on the scope of physical damage from a major disaster by each Bureau of Prisons facility and its contract prisons impacted or struck by a major disaster that explains the effects of the damage on inmates and staff, including— (1)data on injury and loss of life of inmates and staff;
(2)access to health and medical care, food, special dietary needs, drinkable water, personal protective equipment, and personal hygiene products; (3)guidance used to adjudicate early release or home confinement requests, data on early release or home confinement approvals, denials, and justification for denials; explanation as to whether using home confinement or early release was considered;
(4)access to cost-free and uninterrupted visitation with legal counsel and visitors with justifications for facility decisions that resulted in suspended or altered visitations; (5)access to appropriate accommodations for inmates with disabilities;
(6)access to educational and work programs; (7)inmate grievances;
(8)assessment of the cost of the damage to the facility and estimates for repairs; (9)the impact on staffing, equipment, and financial resources; and
(10)other factors relating to the ability of the Bureau of Prisons and any existing contract prison to uphold the health, safety, and civil rights of the correctional population. (b)Corrective action planThe report required under subsection (a) shall include agency corrective actions that the Bureau of Prisons will take to improve and modernize emergency preparedness plans, as they relate to natural disasters, extreme weather, and public health emergencies and (b) a timeline to implement the corrective action plan.
(c)RecommendationsThe report required under subsection (a) shall include specific legislative recommendations to Congress for improving emergency preparedness plans within the Bureau of Prisons. (d)AppointmentNo later than 90 days after the enactment of this Act, the Director of the Bureau of Prisons shall appoint an official of the Bureau of Prisons responsible for carrying out the corrective action plan.
4.National institute of correctionsSection 4351 of title 18, United States Code, is amended— (1)in subsection (c)—
(A)in the matter preceding paragraph (1), by striking ten and inserting 13; and (B)by adding at the end the following:

(3)One shall have served a sentence in either a Federal or State correctional facility or have a professional background advocating on the behalf of formerly incarcerated or incarcerated individuals. (4)One shall have a background as an emergency response coordinator that has created an emergency management accreditation program.
(5)One shall have an educational and professional background in public health working with communicable diseases.; and (2)by adding at the end the following:

(2)Field hearingNot later than 1 year after the date of enactment of this subsection, the National Institute of Corrections shall conduct at least one public field hearing on how correctional facilities can incorporate in their emergency preparedness plans and recovery efforts— (A)inmate access to medical care, food, drinkable water, personal protective equipment, and personal hygiene products;
(B)consideration by staff of using home confinement or early release; (C)inmate access to cost-free and uninterrupted visitation with legal counsel and visitors with clear standards for when facilities may suspend or alter visitations; 
(D)inmate access to appropriate accommodations for inmates with disabilities; (E)use of Federal funding to restore disaster-damaged correctional facilities; and
(F)incorporation by staff of risk management best practices, such as those made available under the relevant agencies of the Federal Emergency Management Administration, Department of Health and Human Services, and the Government Accountability Office to enhance emergency preparedness plans..  